Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species I) platelet-derived growth factor-AB, platelet-derived growth factor BB, insulin-like growth factor, transforming growth factor beta, epidermal growth factor and vascular endothelial growth factor at a concentration of in normal blood; II)  whole blood; III) polyacrylamide; IV) a bead;  in the reply filed on May 24, 2022 is acknowledged.

Claims 1-12, 16, 18-21 are pending.  Claims 13-15, 17, 22-28 are canceled.

The reply filed on May 24, 2014 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the election of species I) (examiner species A)) was for the whole Markush group whereas the species election requires one of the species within the Markush group. See 37 CFR 1.111. 

In view of the interview summary a new restriction is set forth below.  Previous election of species is maintained in view of the election above except for species A (applicant’s species I).  Examiner regrets the second restriction and appreciate the election of phone restriction.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for treating a collagen defect in a mammalian subject comprising administering to the site of the collagen defect a composition comprising interleukin-1 receptor antagonist  (IL-1ra) and soluble interleukin-1 receptor II (sIL-1RII) wherein the concentration of IL-1ra and sIL1RII in the composition is greater than the concentration of the respective protein in normal blood and wherein the composition stimulates chondrocyte production at the site of the collagen defect, wherein the composition further comprises at least about 1,000 pg/ml hepatocyte growth factor; and a method for treating a collagen defect in a mammalian subject comprising stimulating chondrocyte production at the site of the collagen defect, wherein the stimulating inhibits enlargement of the collagen defect, wherein the simulating includes administering to the site of the collagen defect a a composition comprising about 15,000 pg/ml soluble interleukin-1 receptor II and about 1,000 pg/ml hepatocyte growth factor,  classified in A61K 38/2006.
II. Claims 10-12, 16, 18-21, drawn to a method for treating a collagen defect in a subject comprising stimulating chondrocyte production at a site of a collagen defect wherein stimulating includes administering an autologous protein solution comprising at least about 15,000 pg/ml soluble interleukin-1 receptor II (sIL-1RII) and at least about 1,000 pg/ml hepatocyte growth factor to the site of the collagen defect, further comprising administering concentrated bone marrow aspirate (cBMA), classified in A61K 38/28.
The inventions are distinct, each from the other because of the following reasons.
Inventions I-II are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I is not required for any other invention II, restriction for examination purposes as indicated is proper.
Claim(s) is/are generic to the following disclosed patentably distinct species: 
For each letter below a species in the claims must be selected that is consistent in the overall species and group election including claims with Markush within Markush subgeneric claim limitations.  The selection of species has to be single species and not a species in the alternative which would be more than one species.
a) one invention of species of a Markush group of composition from claim 8.

Previously restriction presented species B) – D) which was elected by applicant.
b) one invention of species of Markush group of composition prepared from of claim 11; 
c) one invention of species of a solid extraction material Markush group of claim 16, wherein the solid extraction material is/are specified by name from claim 18;
d) one invention of species of a solid extraction material form Markush group of claim 18, wherein the solid extraction material form is/are specified by name from claim 16.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each invention species requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
During a telephone conversation with Ryan Connell on June 27, 2022 a provisional election was made with traverse to prosecute the invention of group I and species platelet derived growth factor AB, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16, 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Claims 1-12, 16, 18-21 are pending.  Claims 13-15, 17, 22-28 are canceled. Claims 10-12, 16, 18-21 are withdrawn.  Claims 1-9 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Woodell-May et al. (Orthopaedic Research, 2011).
Woodell et al. teach the method of treatment of osteoarthritis with autologous protein serum that contains concentrated Il-1ra and sTNF-RII with greater than 2 times greater concentration (Table 1).  Woodell et al. teach the method of increasing concentration of PRP using plasma which is greater than 1200 pg/ml IL1-ra and 9000 pg/ml of sTNF-RII (Table 1).  The concentrated PRP inherently has higher concentration of other blood products claimed compared to normal blood including TNF-RI, PDGF-AB. VEGF, and TGF-beta1 (Table 1).  Osteoarthritis is a collagen defect.   Woodell et al. teach the method of using Plasmax to enrich the plasma from whole blood including the centrifugation (page 1321).   Woodell et al. teach the incubation with polyacrylamide beds.  Plasmax inherently has the composition and compartments for fractionations.  The method of increasing concentration of plasma results in the inherent concentration of many factors including PDGF-BB (Table 1).  The preparation of Woodell inherently comprises the sIL-1RII and hepatocyte growth factor because the plasma prior to concentration contain the SIL-1RII.  Furthermore, the concentrated material will have higher concentration than normal plasma inherently.  The invention of Woodell is the same as the application invention process and thus will inherently have the concentration claimed.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Woodell-May et al. (Orthopaedic Research Society, 2009).
Woodell et al. teach the method of treatment of osteoarthritis with autologous protein serum that contains concentrated Il-1ra and sTNF-RI (first paragraph).  Woodell et al. teach the method of increasing concentration of PRP using plasma which is greater than 10,000 pg/ml IL1-ra and 2000 pg/ml of sTNF-RI (Figure 1 and Table 1).  The concentrated PRP inherently has higher concentration of other blood products claimed compared to normal blood.  Osteoarthritis is a collagen defect.   Woodell et al. teach the method of using Plasmax to enrich the plasma from whole blood including the centrifugation.   Woodell et al. teach the incubation with polyacrylamide beds.  Plasmax inherently has the composition and compartments for fractionations.  The method of increasing concentration of plasma results in the inherent  concentration of many factors including PDGF-BB.  Woodell-May et al. (Orthopaedic Research, 2011) is cited as evidence that teach the presence of additional compounds with at least 2 times greater in Table I.  The preparation of Woodell inherently comprises the sIL-1RII and hepatocyte growth factor because the plasma prior to concentration contain the SIL-1RII.  Furthermore, the concentrated material will have higher concentration than normal plasma inherently.  The invention of Woodell is the same as the application invention process and thus will inherently have the concentration claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-5, 7, 9-16, 18-23, 28-29, 31-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodell-May et al. (Orthopaedic Research, 2011), Mejer et al. (Inflamm. Res., 2003), Woodell-May et al. (Orthopaedic Research Society, 2009), Higgin et al. (US 2010/0055087), Higgin et al. (WO 2012/030593).
Woodell et al. teach the method of treatment of osteoarthritis with autologous protein serum that contains concentrated Il-1ra and sTNF-RII with greater than 2 times greater concentration (Table 1).  Woodell et al. teach the method of increasing concentration of PRP using plasma which is greater than 1200 pg/ml IL1-ra and 9000 pg/ml of sTNF-RII (Table 1).  The concentrated PRP inherently has higher concentration of other blood products claimed compared to normal blood including TNF-RI, PDGF-AB. VEGF, and TGF-beta1 (Table 1).  Osteoarthritis is a collagen defect.   Woodell et al. teach the method of using Plasmax to enrich the plasma from whole blood including the centrifugation (page 1321).   Woodell et al. teach the incubation with polyacrylamide beds.  Plasmax inherently has the composition and compartments for fractionations.  The method of increasing concentration of plasma results in the inherent concentration of many factors including PDGF-BB (Table 1).  Wodell et al. does not teach preparing a therapeutic composition from blood or bone marrow of a donor having osteoarthritis.
	Meijer et al. teach the autologous preparation from patient from osteoarthritis to treat osteoarthritis (page 406).
Woodell et al. teach the method of treatment of osteoarthritis with autologous protein serum that contains concentrated Il-1ra and sTNF-RI (first paragraph).  Woodell et al. teach the method of increasing concentration of PRP using plasma which is greater than 10,000 pg/ml IL1-ra and 2000 pg/ml of sTNF-RI (Figure 1 and Table 1).  The concentrated PRP inherently has higher concentration of other blood products claimed compared to normal blood.  Osteoarthritis is a collagen defect.   Woodell et al. teach the method of using Plasmax to enrich the plasma from whole blood including the centrifugation.   Woodell et al. teach the incubation with polyacrylamide beds.  Plasmax inherently has the composition and compartments for fractionations.  The method of increasing concentration of plasma results in the inherent  concentration of many factors including PDGF-BB.  Woodell-May et al. (Orthopaedic Research, 2011) is cited as evidence that teach the presence of additional compounds with at least 2 times greater in Table I.  
	Higgins et al. teach the method of treatment of osteoarthritis with autologous protein serum that contains concentrated Il-1ra (paragraph 3, 8, 26, 48, 53, 58).  The concentrated PRP inherently has higher concentration of other blood products claimed.  Osteoarthritis inherently has collagen defect.  Higgins et al. teach the method of increasing the plasma concentration using PLASMAX (paragraph 52).  Plasmax inherently has the polyacrylamide beads.  Higgins et al. teach that the plasma concentrated comprises IL1-ra of 30,000 pg/ml to 111,000 pg/ml (paragraph 26) and 5-fold increase in whole blood cells (paragraph 42).  The PLASMAX concentration of plasma inherently has the higher concentrations of sTNF-r1 greater than 2000 pg/ml.  The concentrated PRP inherently has higher concentration of other blood products claimed compared to normal blood.  Higgins et al. teach the method of isolating from bone marrow white blood cells as well as adipocytes (paragraph 3, 26 and 48).  The terms "fractions thereof" and "mixtures thereof" are interpreted to mean that a partial cell components encompass the term.  Higgins et al teach the method of concentrating using anticoagulant (paragraphs 64, 69, 71, 88).  Higgins et al. teach the method of enriching plasma or adipocyte or bone marrow with anticoagulant with plasmax (Figures 1-7; paragraphs 9-17, 26, 33-94).  The method of increasing concentration of plasma results in the inherent concentration of many factors including PDGF-BB.  Woodell-May et al. (Orthopaedic Research, 2011) is cited as evidence that teach the presence of additional compounds with at least 2 times greater in Table I.
Higgins et al. teach the method of treatment of osteoarthritis with autologous protein serum that contains concentrated Il-1ra (paragraph 2, 7, 29, 30, 62, 64, 68-74, 76, 104, 109, 111, 122, 129, 134).  The concentrated PRP inherently has higher concentration of other blood products claimed.  Osteoarthritis inherently has collagen defect.  Higgins et al. teach the method of increasing the plasma concentration using PLASMAX (paragraph 68-74, 112-135).  Plasmax inherently has the polyacrylamide beads.  Higgins et al. teach that the plasma concentrated comprises IL1-ra of 30,000 pg/ml  (paragraph 10, 68, 97) and 5-fold increase in whole blood cells (paragraph 58).  The PLASMAX concentration of plasma inherently has the higher concentrations of sTNF-r1 at least 1500 pg/ml and range of 270-3450 pg/ml (paragraph 97 and Table 1).  The concentrated PRP inherently has higher concentration of other blood products claimed compared to normal blood.  Higgins et al. teach the method of isolating from bone marrow white blood cells as well as adipocytes (paragraph 2, 7, 29, 30, 62, 64, 68-74, 76, 104, 109, 111, 122, 129, 134).  The terms "fractions thereof" and "mixtures thereof" are interpreted to mean that a partial cell components encompass the term.  Higgins et al teach the method of concentrating using anticoagulant (paragraphs 2, 7, 29, 30, 62, 64, 68-74, 76, 104, 109, 111, 122, 129, 134).  Higgins et al. teach the method of enriching plasma or adipocyte or bone marrow with anticoagulant with plasmax meeting (Figures 1-11; paragraphs 12-23, 25-121, 123-143).  Higgins et al teach the method of enriching bone marrow aspirate and the protein solution ratio to bone marrow prep aspirate prep of 10:1 and 1:10 (paragraph 151-156).  Higgins et al. teach the administration of hyaluronic acid  or collagen or mixture (paragraph 154). The method of increasing concentration of plasma results in the inherent concentration of many factors including PDGF-BB.  Woodell-May et al. (Orthopaedic Research, 2011) is cited as evidence that teach the presence of additional compounds with at least 2 times greater in Table I.
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Meijer et al. to use autologous blood cell and bone marrow prepared composition in the teachings of Woodell-May et al. and Higgins et al. references.  One of ordinary skill in the art would be motivated by the all the teaching discussing the use of autologous preparation because there would be potential less side effect from using another person’s serum.  It would be obvious to one of ordinary skill in the art at the time of the invention to increase the concentrations of cytokine components to higher concentration of two fold or more.  One of ordinary skill in the art would desire to increase the concentrations of IL-1ra and sIL-1RII in order to more effectively treat the osteoarthritis.  The treatment of osteoarthritis with autologous preparation and the method of autologous preparation was well known to one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No.10,576,130. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-27 of U.S. Patent No.10,576,130 anticipates the claim 1-9 of the application.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646